                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                       Case No. 19-cr-185(1) (SRN/KMM)

                     Plaintiff,

 v.                                                            ORDER

 Ronald Jermaine Jackson (1),

                     Defendant.


 Justin A. Wesley, Assistant United States Attorney, United States Attorney’s Office, 300
 South Fourth Street, Suite 600, Minneapolis MN 55415 (for the Government); and

 Lauren Campoli, Lauren Campoli PLLC, 900 IDS Center, 80 South Eighth Street,
 Minneapolis MN 55402 (for Defendant Ronald Jermaine Jackson).


      This matter is before the Court, United States Magistrate Judge Katherine M.

Menendez, on the parties’ non-dispositive pretrial motions. The Court held a hearing on

September 12, 2019. (ECF No. 69). Based upon the record, motions and memoranda, and

the arguments of counsel at the hearing and in their respective filings, IT IS HEREBY

ORDERED as follows:

      1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
             Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2, (ECF No. 33), is
             GRANTED as follows: The Government seeks discovery pursuant to
             pursuant to Fed. R. Crim. P. 12.1, 12.2, 12.3, 16, and 26.2. Defendant has not
             objected to the motion. Therefore, the Government’s motion is granted;
             Defendant shall comply with his obligations under the Federal Rules of
             Criminal Procedure. With respect to timing of expert disclosures, the specific
             ruling below on Defendant’s Motion for Discovery of Expert Under Rule
             16(a)(1)(G) Evidence, (ECF No. 59), controls.
2.   Defendant’s Motion for Disclosure of Rule 404(b) Evidence, (ECF No. 54),
     is GRANTED as follows: Defendant requests disclosure of “bad act” or
     “similar course of conduct” evidence the Government intends to offer at trial
     at least two weeks prior to trial. The Government agrees with the time frame,
     but objects to disclosure of any acts intrinsic to the offense charged. The
     Government is required to provide notice of any evidence that it intends to
     introduce pursuant to FRE 404(b) by no later than two weeks prior to trial.
     In addition, the Government must disclose any evidence about which the
     Defendant is reasonably likely to dispute whether it is intrinsic or extrinsic
     in nature so that the matter may be litigated before trial.

3.   Defendant’s Motion for Release of Brady Materials, (ECF No. 56), is
     GRANTED as follows: Defendant seeks evidence pursuant to Brady v.
     Maryland, 373 U.S. 83 (1963), and all its progeny. The Government
     indicates it is aware of its obligations under these authorities and has
     represented to the Court that it has and will continue to comply with said
     obligations. Therefore, within 10 days of the date of this Order the
     Government must disclose all Brady information in its possession or of
     which it has become aware as of the date of this Order and must promptly
     supplement its disclosure upon receipt of any additional Brady information
     not previously disclosed. The fact that certain exculpatory evidence would
     otherwise be subject to a later disclosure deadline by virtue of Jencks Act,
     FRE 404(b), or the rules related to expert discovery does not relieve the
     Government of the burden of disclosing such evidence immediately.

4.   Defendant’s Motion for Early Disclosure of Jencks Act Material, (ECF
     No. 58), is DENIED except as follows: Defendant seeks Jencks Act
     materials at least two weeks prior to trial. The Government objects to Court-
     ordered disclosure of Jencks Act materials but indicates it will provide Jencks
     materials no later than three days prior to trial. Although the Court
     acknowledges that it cannot order early disclosure under the Jencks Act, the
     Court strongly encourages the Government to engage in open-file discovery
     whenever possible and to disclose Jencks Act material as soon as practicable.

5.   Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G)
     Evidence, (ECF No. 59), is GRANTED as follows. Defendant seeks an order
     directing the disclosure of expert witness information including a written
     summary describing the witnesses’ opinions, basis and reasons therefore, and
     qualifications. The Government requests a 14-day disclosure deadline. (ECF
     No. 33). The Court concludes 14 days is reasonable. Therefore, no later than
     14 days prior to trial, the parties shall provide expert disclosures. See Fed. R.
     Crim. P. 16(a)(1)(G); Fed. R. Crim. P. 16 advisory committee’s notes, 1993


                                     2
            Amendments (“Although no specific timing requirements are included, it is
            expected that the parties will make their requests and disclosures in a timely
            fashion.”). Any rebuttal expert must be disclosed no later than 7 days prior
            to trial.

      6.    Defendant’s Motion for Government Agents to Retain Rough Notes, (ECF
            No. 60), is GRANTED as follows. Defendant seeks an order directing any
            law enforcement agent, including any confidential reliable informant,
            involved in this case to “retain and preserve” all rough notes pertaining to
            this matter. The Government does not object. Accordingly, any law
            enforcement agent, including informants, shall retain and preserve rough
            notes related to this matter.

      7.    Defendant’s Motion for Discovery and Inspection of Products and Records
            of Electronic Surveillance, (ECF No. 61), is GRANTED as follows.
            Defendant seeks disclosure of all electronic surveillance. The Government
            represents it is unaware of any such electronic evidence. Accordingly, to the
            extent any exists, the Government shall disclose records of electronic
            surveillance pertaining to this matter.



Dated: November 26, 2019                              s/ Katherine M. Menendez
                                               Katherine M. Menendez
                                               United States Magistrate Judge
                                               District of Minnesota

                                               United States v. Jackson (1)
                                               Case No. 19-cr-185(1) (SRN/KMM)




                                           3
